 In the Matter of UNIVERSAL ATLAS CEMENT COMPANYandDISTRICT 50,UNITED-MINE WORKERS OF AMERICACase No. R-5879.Decided September13, 1943Mr. C. B.BakerandMr.G. C. Hulk,of NewYork City,for theCompany.Mr. Earl Seaver,of St.Louis, Mo., for District 50.Mr. Reuben Roe,of Buffalo,Iowa,andMr.Lawrence Taub,of St.Louis, Mo., for the Cement Workers.Mr. LouisCokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, UnitedMineWorkers ofAmerica, herein called District 50, alleging that a question affectingcommercehad arisen concerning the representation of employees ofUniversal Atlas Cement Company, Hannibal, Missouri, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Charles K. Hackler, TrialExaminer.Said hearing was held at Hannibal, Missouri, on August21, 1943.At the commencement of the hearing, the Trial Examinergranted a motion of United Cement, Lime and Gypsum Workers Inter-national Union, Local 205, A. F. of L., herein called the Cement Work-ers, to intervene.The Company, District 50, and the Cement Workersappeared at and participated in the hearing?All parties wereafforded full opportunity to be heard,to examineand cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.'Although Hannibal Cement Plant Employees Union,herein called the Independent,was served with notice of hearing,it did not appear.52 N. L. R. B., No. 91.555 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYUniversal Atlas Cement Company is an Indiana corporation en-gaged in the manufacture of Portland cement. The Companyoperates plants in the States of Missouri, New York, Pennsylvania,Indiana, Minnesota, Kansas, Alabama, and Texas.We are here con-cerned with its plant at Hannibal, Missouri.During 1942 the Com-pany manufactured 1,500,000 barrels of cement at its Hannibal plant,approximately 70 percent of which was shipped to points outside theState of Missouri.The Company admits that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Cement, Lime and Gypsum Workers International Union,Local 205, is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company.District 50, United Mine Workers of America, is a labor organiza-tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 15, 1943, District 50, claiming to represent a majority ofthe employees at the Hannibal plant of the Company, requested theCompany to recognize it as the exclusive collective bargaining repre-sentative of the employees at the Hannibal plant.On July 24, 1943,the Company referred District 50 to the Board.Since 1937, the Company has had annual collective bargainingagreements with the Independent. Inasmuch as said contracts recog-nized the Independent for its members only, they have no effect uponthe determination of the issues in this proceeding.2A statement of the Regional Director, introduced into evidence atthe hearing, indicates that District 50 and the Cement Workers eachrepresents a substantial number of employees in the unit hereinafterfound to be appropriate.'2The record indicates further that the members of the Independent have taken stepsto disband itAs heretofore stated, the Independent,although served with notice ofhearing,did not appear.Inasmuch as the contract between the Independent and the.Company is not a bar for the reasons stated above,we find it unnecessary to determinewhether or not the Independent is presently in existence.8The Regional Director reported that District 50 presented 140 membership applica-tion cards bearing apparently genuine signatures of persons whose names appear on theCompany's pay roll of July 24, 1943.He further reported that the Cement workers-presented 130 membership application cards bearing apparently genuine signatures ofpoisons whose names appear on that pay roll.There are approximately 324 employeesin the appropriate unit. UNIVERSAL ATLAS CEMENT COMPANY557 xWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITDistrict 50 urges that all employees at the Hannibal plant of theCompany, excluding all factory and office clerical employees, watch-men, all salaried employees, and supervisory employees, constitutean appropriate unit.The Company and District 50 would excludewatchmen from the unit, while the Cement Workers would includethem.In addition, the Company would exclude hourly paid labora-tory workers from the unit.The Company employs four or five watchmen.They are not armed,uniformed, or sworn as auxiliary United States military police.Thewatchmen are paid on an hourly basis and punch fire control clocksthroughout the Company's premises.The record indicates that thewatchmen do not perform any supervisory or confidential duties.Accordingly, we shall include them in the unit.The Company has five hourly paid employees in its laboratory.They are classified as composition men and samplers.They areresponsible for weighing the various raw materials that go into theCompany's finished products and set kiln controls, and are paid on anhourly basis.We shall include the hourly paid laboratory workersin the unit.We find that all employees at the Hannibal plant of the Company,including watchmen and hourly paid laboratory workers, but exclud-ing factory and office clerical employees, all salaried employees, andsupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining, within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding, the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction. -558DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor' Rela-tions,Board Rules and Regulations-Series>2, as amended,,it is-hereby-DntEorm that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Universal AtlasCement Company, Hannibal, Missouri, an election by secret ballotshall be conducted as early as possible, but not later than' thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Fourteenth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees- in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether they -desire to be represented by District 50,United Mine Workers of America, or by Local Union 205, UnitedCement, Lime and Gypsum Workers International Union, A. F. L., forthe purposes of collective bargaining, or by neither.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Direction of Election.